Appeal from a judgment of the County Court of Otsego County (Mogavero, Jr., J.), rendered March 5, 1990, which revoked defendant’s probation and imposed a sentence of imprisonment.
Defendant primarily argues that the one-year term of imprisonment imposed upon the revocation of his probation was harsh and excessive. However, he admitted his guilt to all of the charges in the declaration of delinquency including his failure to enroll in a required alcohol program. Given defendant’s criminal record, which involves various offenses result*714ing from his alcohol problem, as well as his continued resistance to alcohol counseling, County Court’s imposition of a sentence which was well within the statutory guidelines was not an abuse of discretion (see, People v Nazarian, 150 AD2d 923, lv denied 74 NY2d 744). Furthermore, contrary to defendant’s claim, the record shows that he was given ample opportunity to explain his failure to comply with the conditions of probation, and that he also received effective assistance of counsel.
Judgment affirmed. Mahoney, P. J., Weiss, Mikoll, Yesawich, Jr., and Harvey, JJ., concur.